UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
MALKY NELKENBAUM,

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                             18-CV-01848
        - against -


CALIBER HOME LOANS, INC.;
SPECIALIZED LOAN SERVICING, LLC;
and GROSS POLOWY LLC,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Malky Nelkenbaum (“”Malky” or “Plaintiff”) brought Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), Real Estate Settlement Practices Act, 12

U.S.C. § 2605 et seq. (“RESPA”), and common law breach of contract claims against Defendants

Caliber Home Loans, Inc. (“Caliber”), Specialized Loan Servicing, LLC (“SLS”), and Gross

Polowy LLC (“Gross Polowy”), (collectively, “Defendants”) alleging that they failed to comply

with a loan modification agreement and foreclosed on her home. (ECF No. 11, “Am. Compl.”).

Pending before the Court is Caliber’s motion to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (ECF No. 25). For the reasons explained below, the motion is DENIED.

                                               BACKGROUND

        In 2003, Malky and her husband, Efryaim, purchased a home by executing a mortgage loan

(the “Mortgage”) and promissory note (the “Note”). (Am. Compl. ¶ 11). They both signed the

Mortgage, which secured their home as collateral, but only Efryaim executed the Note, which

made him personally responsible for repayment of the loan. (ECF No. 29 at 1). At some point,

the couple defaulted on both agreements and Caliber became the servicer of the Mortgage. (Am.



                                                         1
Compl. ¶ 14-16). In 2014, Malky and Efryaim divorced and Malky received full ownership of the

home, where she still resides. (ECF No. 29 at 1).

       In 2014, shortly after Caliber became the servicer of the Mortgage, it commenced an action

to foreclose the Mortgage by filing a notice of pendency in New York State Supreme Court. (Id.).

In 2016, while the foreclosure action was still pending, Malky applied to Caliber for the federal

Home Affordable Modification Program (“HAMP”), which would have lowered her mortgage

payments and waived certain penalty fees. (Am. Compl. ¶ 19). On January 20, 2017, Caliber sent

her a letter detailing the program’s requirements, which provided, in relevant part,

       [W]e are offering you an opportunity to enter into a conditional Trial Period Plan
       under the federal Home Affordable Modification Program (HAMP). This is the
       first step toward qualifying for more affordable mortgage payments or more
       manageable terms. It is important that you read this information in its entirety so
       that you completely understand the actions you need to take to successfully
       complete the Trial Period Plan and permanently modify your mortgage.

       [. . .]

       To Accept This Offer
       You must contact us at (800) 401-6587 or in writing at the address provided below
       no later than February 3, 2017 to indicate your intent to accept this offer. In
       addition, you must make your first Trial Period Plan payment by March 1, 2017.

       [. . .]

       Make Trial Period Plan Payments
       To successfully complete the Trial Period Plan, you must make the Trial Period
       Plan Payments below.
           First payment: $1,976.04 by March 1, 2017
           Second payment: $1,976.04 by April 1, 2017
           Third payment: $1,976.04 by May 1, 2017

       [. . .]

       Next Steps
           . . . We reserve the right to revoke this offer or terminate the plan following
              your acceptance if we learn of information that would make you ineligible
              for the Trial Period Plan.
           [. . .]

                                                 2
                Once you have successfully made each of the payments above by their due
                 dates, you have submitted two signed copies of your modification
                 agreement, and we have signed the modification agreement, your mortgage
                 will be permanently modified in accordance with the terms of your
                 modification agreement.

       [. . .]

       THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT, ANY
       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

(Exhibit C). Malky subsequently timely made all three Trial Period Plan (“TPP”) payments.

(Exhibit E). On June 30, 2017, after the last TPP payment was made, Caliber sent Malky a letter

writing “Congratulations! You are eligible for a Home Affordable Modification . . . . To accept

this offer, you must sign and return both copies of the Modification Agreement . . . by 07/05/2017.”

(Exhibit F). The end of the letter also provided

       “THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT.
       ANY INFORMATION OBTAINED WILL BE USED FOR THAT
       PURPOSE.”

(Id.). Malky executed and returned the HAMP Modification Agreement, which characterized her

as the “Borrower” and provided that the “Mortgage and Note together” constitute the “Loan

Documents” subject to the Agreement. (Am. Compl. ¶ 23; Exhibit G). Notably, one of the

conditions of the Agreement was:

       That all persons who signed the Loan Documents or their authorized
       representative(s) have signed this Agreement, unless . . . (ii) the borrower and co-
       borrower are divorced and the property has been transferred to one spouse in the
       divorce decree, the spouse who no longer has an interest in the property need not
       sign this Agreement.

 (Id.) (emphasis added). On August 14, 2017, Caliber filed an affirmation to cancel the notice of

pendency in state court on the grounds that “the case was settled by loan modification.” (Exhibit

M).




                                                   3
       However, sometime after Malky returned the executed Modification Agreement, Caliber

sent her another, undated, letter providing for the first time that an “Assumption and Release

Agreement” signed by Efryaim was required to “finalize the process.” (Exhibit H).1 Malky was

unable to comply with that requirement and Caliber dishonored the loan modification. The

subsequent events and actions by the other defendants in this matter need not be considered to

determine this motion.

                                       LEGAL STANDARD

       A complaint must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). When a complaint alleges fraud, the complaint “must

state with particularity the circumstances constituting fraud . . . .” Fed. R. Civ. P. 9(b). To survive

a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 663 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the Court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. In

deciding a Rule 12(b)(6) motion, the Court must accept the plaintiff’s factual allegations as true

and draw all reasonable inferences in its favor. ATSI Commc’ns, Inc. v. Shaar Fund, LTD., 493

F.3d 87, 98 (2d Cir. 2007). The Court may consider, in addition to the facts stated in the complaint,

“any written instrument attached to the complaint,” as well as “documents possessed by or known

to the plaintiff and upon which it relied in bringing the suit.” Id.




1
 Notably, this was the third letter sent to Malky that provided “THIS IS AN ATTEMPT TO
COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR
THAT PURPOSE.” (Exhibit H).
                                                  4
                                          DISCUSSION

   I.      Malky’s FDCPA Claim

        The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). To establish a violation under

the FDCPA, “(1) the plaintiff must be a ‘consumer’ who allegedly owes the debt or a person who

has been the object of efforts to collect a consumer debt, [] (2) the defendant collecting the debt is

considered a ‘debt collector,’ and (3) the defendant has engaged in any act or omission in violation

of FDCPA requirements.” Healy v. Jzanus Ltd., No. 02-CV-1061 (CBA) (ASC), 2002 WL

31654571, at *2 (E.D.N.Y. Nov. 20, 2002) (emphasis added).

        Caliber argues that Malky lacks standing to bring a FDCPA claim because she is not a

“consumer” within the meaning of the statute. More specifically, Caliber argues that because

Malky was only a signatory to the Mortgage and not the Note, she was not personally responsible

for the repayment of a “debt” and therefore she is not a “consumer.” That argument is meritless.

The FDCPA defines “consumer” as “any natural person obligated or allegedly obligated to pay

any debt.” 15 U.S.C. § 1692a(3). “Debt” is defined as “any obligation or alleged obligation of a

consumer to pay money arising out a transaction in which the money, property, insurance, or

services which are the subject of the transaction are primarily for personal, family, or household

purposes, whether or not such obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5).

Caliber’s HAMP program was indisputably designed to collect money, in the form of mortgage

payments, from Malky, who was obligated to make those mortgage payments. This is evidenced

by, among other things, the fact that (1) all three letters Caliber sent to Malky in connection with



                                                  5
the HAMP program provided that “THIS COMMUNICATION IS AN ATTEMPT TO

COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT

PURPOSE,” (2) Caliber did indeed collect three monthly payments from Malky on that debt, and

(3) the HAMP Modification Agreement was intended to govern the repayment of both the

Mortgage and the Loan, regardless of the fact that Malky was only a signatory to the Mortgage.

Malky is clearly “a person who has been the object of efforts to collect a consumer debt” and a

“consumer” within the meaning of the FDCPA. Accordingly, Caliber’s motion to dismiss her

FDCPA claim is denied.

   II.      Malky’s RESPA Claim

         Congress enacted RESPA after it found that “significant reforms in the real estate

settlement process are needed . . . .” 12 U.S.C. § 2601. RESPA is expected to result in “(1) []

more effective advance disclosure to home buyers and sellers of settlement costs; (2) [] the

elimination of kickbacks or referral fees that tend to increase unnecessarily the costs of certain

settlement services; (3) [] a reduction in the amounts home buyers are required to place in escrow

accounts established to insure the payment of real estate taxes and insurance; and (4) [] significant

reform and modernization of local recordkeeping of land title information.” Id. To survive a

motion to dismiss, a plaintiff must, “in addition to showing defendant’s failure to comply with the

[RESPA] provisions, identify damages that he or she sustained as a result of defendant’s alleged

violation(s).” Kilgore v. Ocwen Loan Servicing, LLC, 89 F. Supp. 3d 526, 539 (E.D.N.Y. 2015).

More specifically, to state a Section 2605 claim, a plaintiff “must sufficiently allege one of two

types of damages: (1) ‘actual damages to the borrower as a result of the failure’ to comply with §

2605; or (2) statutory damages ‘in the case of a pattern or practice of noncompliance with the

requirements’ of § 2605.” Id. (quoting 12 U.S.C. 2605(f)(1)). “A plaintiff seeking actual damages



                                                 6
under § 2605 must allege that the damages were proximately caused by the defendant’s violation

of RESPA.” Id.

       Malky alleges that Caliber’s HAMP modification is a form of loss mitigation within the

meaning of RESPA and that Caliber violated regulation 12 C.F.R. 1024.41(c)(1)(ii), which

provides that when a servicer receives a complete loss mitigation application, the servicer shall

       (ii) Provide the borrower with a notice in writing stating the servicer’s
       determination of which loss mitigation options, if any, it will offer to the borrower
       on behalf of the owner or assignee of the mortgage. The servicer shall include in
       this notice the amount of time the borrower has to accept or reject an offer of a loss
       mitigation program as provided for in paragraph (e) of this section, if applicable,
       and a notification, if applicable, that the borrower has the right to appeal the denial
       of any loan modification option as well as the amount of time the borrower has to
       file such an appeal and any requirements for making an appeal, as provided for in
       paragraph (h) of this section.

She alleges that Caliber violated this regulation when it provided “false or useless” written notice

that her HAMP application was approved and that she suffered actual damages as a result.2 (Am.

Compl. ¶ 38-40). Similar to its argument with respect to the FDCPA, Caliber claims that because

Malky “never had an obligation to pay any debt,” she is not considered a “borrower” within the

meaning of RESPA and therefore she does not have standing to bring this claim. As explained

above, Malky clearly had an obligation to pay the debt that Caliber was seeking to collect.

Further, Malky was named the “borrower” under the HAMP Modification Agreement and the

Mortgage, which was one of two “Loan Documents” subject to the Modification Agreement.

Accordingly, Malky is a “borrower” within the meaning of RESPA and Caliber’s motion to

dismiss her claim is denied.




2
  While Malky also requests statutory damages, she has not alleged that Caliber engaged in a
“pattern or practice of noncompliance” with the requirements of Section 2605. 12 U.S.C.
2605(f)(1).
                                                  7
      III.       Malky’s Breach of Contract Claim

             Malky’s third claim against Caliber is for breach of the HAMP Modification Agreement.

(Am. Compl. ¶ 43-46). Under New York law, “an action for breach of contract requires proof of

(1) a contract; (2) performance of the contract by one party; (3) breach by the other party; and (4)

damages.” Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525 (2d Cir. 1994). Caliber argues

that without Efrayim’s signature on the Assumption and Release Agreement, which was required

to finalize the HAMP modification, the Court cannot evaluate whether it breached the HAMP

Modification Agreement. (ECF No. 25-1 at 13). The Court disagrees.

             “The standard elements of a contract are an offer and an acceptance supported by

consideration.” Tarowsky v. Am. Airlines, Inc., No. 01-CV-6992 (JG), 2002 WL 31956009, at *2

(E.D.N.Y. Dec. 31, 2002). Caliber’s January 20 and June 30, 2017 letters offered Malky an

opportunity to enter the HAMP loan modification program. The letters provided that to accept

that offer, Malky need only make the required TPP payments and submit two signed copies of the

Modification Agreement. (Exhibit C; Exhibit F). It was not until after Malky accepted the offer

that Caliber added an additional requirement that Efrayim sign an Assumption and Release

Agreement, which was in direct contradiction to its previous representation that all persons who

signed the Loan Documents need not sign anything else if “the borrower and co-borrower are

divorced and the property has been transferred to one spouse in the divorce decree . . . .” (Exhibit

G).

             To the extent Caliber relies on the bullet point buried in the “Next Steps” portion of its first

letter, providing that “[w]e reserve the right to revoke this offer or terminate the plan following

your acceptance if we learn of information that would make you ineligible for the Trial Period

Plan,” that reliance is unavailing. Caliber was not permitted to revoke the offer after the offer was



                                                        8
accepted. Restatement (Second) of Contracts § 46 (1981) (“An irrevocable offer, or a revocable

offer which has been duly accepted, cannot of course be revoked under this Section.”); Id. § 42

(“Once the offeree has exercised his power to create a contract by accepting the offer, a purported

revocation is ineffective as such.”). Further, Caliber’s claim that a contract was never formed is

belied by its representation to the New York Supreme Court that “the case was settled by loan

modification.” (Exhibit M). Accordingly, Malky has sufficiently alleged that a contract was

formed and that Caliber breached that contract.

                                         CONCLUSION

         Accordingly, for the reasons set forth above, Caliber’s motion to dismiss is DENIED.

         SO ORDERED.
Dated:          Brooklyn, New York
                March 26, 2019
                                                      /s/       ___
                                                      I. Leo Glasser                      U.S.D.J.




                                                  9
